DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 04/25/2022 have been entered. Claims 1-6 and 8-20 remain pending in the application and claims 7 and 21 are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Watts-Fitzgerald et al. US 20160300150 in view of Fowe et al. US 20150262480 and further in view of Chen et al. US 20160171884.
Regarding claim 1, Watts-Fitzgerald et al. 150 teach A method comprising: determining an expected vehicle volume for a geographic region over a time epoch, wherein the expected vehicle volume is calculated from historical vehicle volume data (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0001]-[0005]; [0031]; [0033]-[0034]; [0036]-[0039]; [0048]-[0049]; [0062]; [0074]; [0077]-[0078]; [0080]-[0083]; figures 1-12; As an example use case in this embodiment, if the system 100 picks the noncongestion model (or any non-default historical model in the future), it is used for a period of epochs for prediction, wherein each epoch is a metric of time. Subsequently, the next series of epochs include a slow reversion/decay to the default historical model. And, finally, the model is entirely the original historical model. In one scenario, over the transition epochs, a weighted combination of the two models is formed (par. 37). In one embodiment, the prediction module 211 may process the outputs of the modeling module 207 as well as information from other modules to determine a selection of one or more historical models for one or more road segments. For instance, the prediction module 211 may output a statistical model of the predicted traffic flow over the next day, week, month, etc (par. 62). In one embodiment, the user interface platform 109 may cause a reversion of the at least one champion model to the default model over subsequent epochs ( time periods) for predicting traffic information (par. 74).); determining an actual vehicle volume for the geographic region over the time epoch, wherein the actual vehicle volume is based on current vehicle volume data collected from a plurality of vehicles traveling in the geographic region; computing a vehicle volume change based on the expected vehicle volume and the actual vehicle volume (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0001]-[0005]; [0028]-[0029]; [0031]; [0033]-[0034]; [0036]-[0039]; [0048]-[0049]; [0057]-[0058]; [0062]; [0074]; [0077]-[0078]; [0080]-[0083]; figures 1-12; In one embodiment, the detection module 201 includes system algorithms, sensors 105, network databases, and/or one or more third-party content providers, such as content providers 117 for determining one or more real-time traffic data series associated with one or more road segments over one or more time intervals (par. 57).  FIG. 9 is a diagram of actual traffic in a real archive to derive traffic statistics for predictive traffic used in the processes of FIGS. 3-6, according to various embodiments. In one embodiment (901), according to real-time data (the highest overall line in the chart), there is no morning rush hour on that day for that road (par 83).  According to the cited passages and figures, the system clearly shows the different volume between the actual traffic in real time and the predictive traffic model.).
Watts-Fitzgerald et al. 150 do not explicitly teach and providing the vehicle volume change as an indicator of a probe anomaly in the geographic region, wherein the probe anomaly comprises unexpected changes to volume or quality of received probe data.
Fowe et al. 480 teach and providing the vehicle volume change as an indicator of a probe anomaly in the geographic region (Fowe et al. US 20150262480 abstract; paragraph [0005]; [0023]-[0024]; [0036]-[0044]; [0047]-[0049]; [0062]-[0064]; figures 1-10; The example illustrated in FIG. 5 includes three graphical indicators representing three traffic levels. Graphical portion 141 includes a graphical indicator (e.g., medium traffic level) that represents the average of the probe paths for path segment A. Traffic is slowed on the exit ramp for path segment D, and traffic is backed up into path segment B. Thus, graphical portions 142 and 145 indicate a graphical indicator for high traffic level (low speed). In path segments E and F, traffic is moving freely. Thus, graphical portions 143, 146, and 147 indicate a graphical indicator for a low traffic level (high speed) (par. 49). At act S207, the processor generates a display (e.g., a map or a street view) that includes the traffic data for the multiple lanes. The display may include different colors, shadings, or other graphical indicators that correspond to ranges for the traffic values (par. 64).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150 and Fowe et al. 480 by comprising the teaching of Fowe et al. 480 into the method of Watts-Fitzgerald et al. 150.  The motivation to combine these arts is to provide a graphical indicator for traffic level from Fowe et al. 480 reference into Watts-Fitzgerald et al. 150 reference so the user can be aware of the traffic volume/density in the region.
The combination of Watts-Fitzgerald et al. 150 and Fowe et al. 480 do not explicitly teach wherein the probe anomaly comprises unexpected changes to volume or quality of received probe data.
Chen et al. teach wherein the probe anomaly comprises unexpected changes to volume or quality of received probe data (Chen et al. US 20160171884 paragraph [0004]-[0005]; [0037]-[0043]; figures 1-7; FIG. 3 depicts two examples of varying levels of sensitivity. FIG. 3(a) depicts an example where the sensitivity threshold is high, and a larger number of vehicle probe data observations are considered dissimilar or abnormal from the baseline probe data. FIG. 3(b) depicts an example where the sensitivity threshold is low, and only drastically dissimilar observations are stored in the sparse data matrix. In FIG. 3(b), as pointed out with an arrow, one vehicle reported an abnormal speed at the roadway location at a particular time (par. 37). In other embodiments, the road changes may be reported to an end-user (e.g., a navigation device in a vehicle) over a connected network. The updates to the map database and reports to the traffic provider, map developer, or end-user may take place in real-time, wherein the probe data is reported by the navigation devices in real-time, and following a collection of a threshold level of probe data anomalies, the determined road change is reported (par. 40).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150 and Fowe et al. 480 with Chen et al. by comprising the teaching of Chen et al. into the method of Watts-Fitzgerald et al. 150 and Fowe et al. 480.  The motivation to combine these arts is to provide a threshold level associate with the number of vehicle probe data from Chen et al. reference into Watts-Fitzgerald et al. 150 and Fowe et al. 480 reference so the user can easily determine traffic condition at the roadway location at a particular time.
Regarding claim 2, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. disclose the method of claim 1, further comprising: determining an inter-epoch variance between the expected vehicle volume and another expected vehicle volume determined for the geographic region over at least one other time epoch  (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0056]-[0062]; [0080]-[0083]; figures 1-12; In multiple embodiments, the modeling module 207 will process the outputted information of the detection module 201, traffic module 203, and historical module 205, respectively. The detection module 201 and traffic module 203 configure the real-time traffic flow data. Therefore, the user interface platform 109 includes a modeling module 207 to evaluate the detection module 201 and the traffic module 203 with the historical module 205 and integrate the information to determine a number of statistical parameters, including traffic flow variance, standard deviation, error assessments for each potential model, other graphical features, and the like. Furthermore, inputted data, algorithms, and process formats may be used to calculate a selection of the one or more historical models/characteristics associated with one or more road segments. This analysis of real-time information and historical traffic flow data, including historical models, may be outputted to the prediction module 211 to determine traffic predictions based on one or more historical models (par. 60).  FIGS. 8 A-B are diagrams of use cases for predictive traffic used in the processes of FIGS. 3-6, according to various embodiments. In one embodiment, the prediction pattern (higher overall line in the two charts) of the first 3 hour's changes significantly after timestamp 06:37:00 AM. In one scenario (FIG. 8A), a model selection algorithm performs according to a standard default model (801) for that day. In another scenario (FIG. 8B), a Model Selection algorithm identifies the noncongestion model (803) as the new champion model, and makes predictions decay to the alternate model for the next two and half hours. As shown in FIG. 8B, the model selection algorithm makes the prediction between 6:00 AM and 9:00 AM more accurate by switching to the noncongestion model as the champion model for that period. This is confirmed by comparison with real data shown in FIG. 9. FIG. 8B additionally include an adjustment for an evening rush hour that may still exist for that day (803) (par. 82).).  
Regarding claim 12, Watts-Fitzgerald et al. 150 teach An apparatus comprising: 41Attorney Docket No.: P9209US00Patentat least one processor; and at least one memory including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following, determine an expected vehicle volume for a geographic region over a time epoch, wherein the expected vehicle volume is calculated from historical vehicle volume data (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0001]-[0005]; [0031]; [0033]-[0034]; [0036]-[0039]; [0048]-[0049]; [0062]; [0068]; [0074]; [0077]-[0078]; [0080]-[0083]; [0087]-[0088]; figures 1-12; As an example use case in this embodiment, if the system 100 picks the noncongestion model (or any non-default historical model in the future), it is used for a period of epochs for prediction, wherein each epoch is a metric of time. Subsequently, the next series of epochs include a slow reversion/decay to the default historical model. And, finally, the model is entirely the original historical model. In one scenario, over the transition epochs, a weighted combination of the two models is formed (par. 37). In one embodiment, the prediction module 211 may process the outputs of the modeling module 207 as well as information from other modules to determine a selection of one or more historical models for one or more road segments. For instance, the prediction module 211 may output a statistical model of the predicted traffic flow over the next day, week, month, etc (par. 62). In one embodiment, the user interface platform 109 may cause a reversion of the at least one champion model to the default model over subsequent epochs (time periods) for predicting traffic information (par. 74). Computer system 1000 also includes a memory 1004 coupled to bus 1010. The memory 1004, such as a random access memory (RAM) or any other dynamic storage device, stores information including processor instructions for selecting at least one model from plurality of models based, at least in part, on confidence metric for predicting traffic information (par. 88).); determine an actual vehicle volume for the geographic region over the time epoch, wherein the actual vehicle volume is based on current vehicle volume data collected from a plurality of vehicles traveling in the geographic region; compute a vehicle volume change based on the expected vehicle volume and the actual vehicle volume (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0001]-[0005]; [0028]-[0029]; [0031]; [0033]-[0034]; [0036]-[0039]; [0048]-[0049]; [0057]-[0058]; [0062]; [0074]; [0077]-[0078]; [0080]-[0083]; figures 1-12; In one embodiment, the detection module 201 includes system algorithms, sensors 105, network databases, and/or one or more third-party content providers, such as content providers 117 for determining one or more real-time traffic data series associated with one or more road segments over one or more time intervals. The mapping and/or detection data can be preprogrammed into the user interface platform 109, gathered from crowd source data network, or gathered from at least one sensor or device, and processed via the traffic module 203 and historical module 205 to provide a selection of one or more historical models for the one or more road segments over the one or more time intervals (par. 57).  FIG. 9 is a diagram of actual traffic in a real archive to derive traffic statistics for predictive traffic used in the processes of FIGS. 3-6, according to various embodiments. In one embodiment (901), according to real-time data (the highest overall line in the chart), there is no morning rush hour on that day for that road (par 83).  According to the cited passages and figures, the system clearly shows the different volume between the actual traffic in real time and the predictive traffic model.).
Watts-Fitzgerald et al. 150 do not explicitly teach and provide the vehicle volume change as an indicator of a probe anomaly in the geographic region, wherein the probe anomaly comprises unexpected changes to volume or quality or received probe data.
Fowe et al. 480 teach and provide the vehicle volume change as an indicator of a probe anomaly in the geographic region (Fowe et al. US 20150262480 abstract; paragraph [0005]; [0023]-[0024]; [0036]-[0044]; [0047]-[0049]; [0062]-[0064]; figures 1-10; The example illustrated in FIG. 5 includes three graphical indicators representing three traffic levels. Graphical portion 141 includes a graphical indicator (e.g., medium traffic level) that represents the average of the probe paths for path segment A. Traffic is slowed on the exit ramp for path segment D, and traffic is backed up into path segment B. Thus, graphical portions 142 and 145 indicate a graphical indicator for high traffic level (low speed). In path segments E and F, traffic is moving freely. Thus, graphical portions 143, 146, and 147 indicate a graphical indicator for a low traffic level (high speed) (par. 49). At act S207, the processor generates a display (e.g., a map or a street view) that includes the traffic data for the multiple lanes. The display may include different colors, shadings, or other graphical indicators that correspond to ranges for the traffic values (par. 64).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150 and Fowe et al. 480 by comprising the teaching of Fowe et al. 480 into the system of Watts-Fitzgerald et al. 150.  The motivation to combine these arts is to provide a graphical indicator for traffic level from Fowe et al. 480 reference into Watts-Fitzgerald et al. 150 reference so the user can be aware of the traffic volume/density in the region.
The combination of Watts-Fitzgerald et al. 150 and Fowe et al. 480 do not explicitly teach wherein the probe anomaly comprises unexpected changes to volume or quality or received probe data.
Chen et al. teach wherein the probe anomaly comprises unexpected changes to volume or quality or received probe data (Chen et al. US 20160171884 paragraph [0004]-[0005]; [0037]-[0043]; figures 1-7; FIG. 3 depicts two examples of varying levels of sensitivity. FIG. 3(a) depicts an example where the sensitivity threshold is high, and a larger number of vehicle probe data observations are considered dissimilar or abnormal from the baseline probe data. FIG. 3(b) depicts an example where the sensitivity threshold is low, and only drastically dissimilar observations are stored in the sparse data matrix. In FIG. 3(b), as pointed out with an arrow, one vehicle reported an abnormal speed at the roadway location at a particular time (par. 37). In other embodiments, the road changes may be reported to an end-user (e.g., a navigation device in a vehicle) over a connected network. The updates to the map database and reports to the traffic provider, map developer, or end-user may take place in real-time, wherein the probe data is reported by the navigation devices in real-time, and following a collection of a threshold level of probe data anomalies, the determined road change is reported (par. 40).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150 and Fowe et al. 480 with Chen et al. by comprising the teaching of Chen et al. into the system of Watts-Fitzgerald et al. 150 and Fowe et al. 480.  The motivation to combine these arts is to provide a threshold level associate with the number of vehicle probe data from Chen et al. reference into Watts-Fitzgerald et al. 150 and Fowe et al. 480 reference so the user can easily determine traffic condition at the roadway location at a particular time.
Regarding claim 13, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. disclose the apparatus of claim 12, wherein the apparatus is further caused to: determine an inter-epoch variance between the expected vehicle volume and another expected vehicle volume determined for the geographic region over at least one other time epoch (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0056]-[0062]; [0080]-[0083]; figures 1-12; In multiple embodiments, the modeling module 207 will process the outputted information of the detection module 201, traffic module 203, and historical module 205, respectively. The detection module 201 and traffic module 203 configure the real-time traffic flow data. Therefore, the user interface platform 109 includes a modeling module 207 to evaluate the detection module 201 and the traffic module 203 with the historical module 205 and integrate the information to determine a number of statistical parameters, including traffic flow variance, standard deviation, error assessments for each potential model, other graphical features, and the like. Furthermore, inputted data, algorithms, and process formats may be used to calculate a selection of the one or more historical models/characteristics associated with one or more road segments. This analysis of real-time information and historical traffic flow data, including historical models, may be outputted to the prediction module 211 to determine traffic predictions based on one or more historical models (par. 60).  FIGS. 8 A-B are diagrams of use cases for predictive traffic used in the processes of FIGS. 3-6, according to various embodiments. In one embodiment, the prediction pattern (higher overall line in the two charts) of the first 3 hour's changes significantly after timestamp 06:37:00 AM. In one scenario (FIG. 8A), a model selection algorithm performs according to a standard default model (801) for that day. In another scenario (FIG. 8B), a Model Selection algorithm identifies the noncongestion model (803) as the new champion model, and makes predictions decay to the alternate model for the next two and half hours. As shown in FIG. 8B, the model selection algorithm makes the prediction between 6:00 AM and 9:00 AM more accurate by switching to the noncongestion model as the champion model for that period. This is confirmed by comparison with real data shown in FIG. 9. FIG. 8B additionally include an adjustment for an evening rush hour that may still exist for that day (803) (par. 82).).  
Regarding claim 17, Watts-Fitzgerald et al. 150 teach A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: determining an expected vehicle volume for a geographic region over a time epoch, wherein the expected vehicle volume is calculated from historical vehicle volume data (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0001]-[0005]; [0031]; [0033]-[0034]; [0036]-[0039]; [0048]-[0049]; [0062]; [0068]; [0074]; [0077]-[0078]; [0080]-[0083]; [0087]-[0088]; figures 1-12; As an example use case in this embodiment, if the system 100 picks the noncongestion model (or any non-default historical model in the future), it is used for a period of epochs for prediction, wherein each epoch is a metric of time. Subsequently, the next series of epochs include a slow reversion/decay to the default historical model. And, finally, the model is entirely the original historical model. In one scenario, over the transition epochs, a weighted combination of the two models is formed (par. 37). In one embodiment, the prediction module 211 may process the outputs of the modeling module 207 as well as information from other modules to determine a selection of one or more historical models for one or more road segments. For instance, the prediction module 211 may output a statistical model of the predicted traffic flow over the next day, week, month, etc (par. 62). In one embodiment, the user interface platform 109 may cause a reversion of the at least one champion model to the default model over subsequent epochs (time periods) for predicting traffic information (par. 74). Computer system 1000 also includes a memory 1004 coupled to bus 1010. The memory 1004, such as a random access memory (RAM) or any other dynamic storage device, stores information including processor instructions for selecting at least one model from plurality of models based, at least in part, on confidence metric for predicting traffic information (par. 88).); determining an actual vehicle volume for the geographic region over the time epoch, wherein the actual vehicle volume is based on current vehicle volume data collected from a plurality of vehicles traveling in the geographic region; computing a vehicle volume change based on the expected vehicle volume and the actual vehicle volume (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0001]-[0005]; [0028]-[0029]; [0031]; [0033]-[0034]; [0036]-[0039]; [0048]-[0049]; [0057]-[0058]; [0062]; [0074]; [0077]-[0078]; [0080]-[0083]; figures 1-12; In one embodiment, the detection module 201 includes system algorithms, sensors 105, network databases, and/or one or more third-party content providers, such as content providers 117 for determining one or more real-time traffic data series associated with one or more road segments over one or more time intervals. The mapping and/or detection data can be preprogrammed into the user interface platform 109, gathered from crowd source data network, or gathered from at least one sensor or device, and processed via the traffic module 203 and historical module 205 to provide a selection of one or more historical models for the one or more road segments over the one or more time intervals (par. 57).  FIG. 9 is a diagram of actual traffic in a real archive to derive traffic statistics for predictive traffic used in the processes of FIGS. 3-6, according to various embodiments. In one embodiment (901), according to real-time data (the highest overall line in the chart), there is no morning rush hour on that day for that road (par 83).  According to the cited passages and figures, the system clearly shows the different volume between the actual traffic in real time and the predictive traffic model.).
Watts-Fitzgerald et al. 150 do not explicitly teach and providing the vehicle volume change as an indicator of a probe anomaly in the geographic region, wherein the probe anomaly comprises unexpected changes to volume or quality of received probe data.
Fowe et al. 480 teach and providing the vehicle volume change as an indicator of a probe anomaly in the geographic region (Fowe et al. US 20150262480 abstract; paragraph [0005]; [0023]-[0024]; [0036]-[0044]; [0047]-[0049]; [0062]-[0064]; figures 1-10; The example illustrated in FIG. 5 includes three graphical indicators representing three traffic levels. Graphical portion 141 includes a graphical indicator (e.g., medium traffic level) that represents the average of the probe paths for path segment A. Traffic is slowed on the exit ramp for path segment D, and traffic is backed up into path segment B. Thus, graphical portions 142 and 145 indicate a graphical indicator for high traffic level (low speed). In path segments E and F, traffic is moving freely. Thus, graphical portions 143, 146, and 147 indicate a graphical indicator for a low traffic level (high speed) (par. 49). At act S207, the processor generates a display (e.g., a map or a street view) that includes the traffic data for the multiple lanes. The display may include different colors, shadings, or other graphical indicators that correspond to ranges for the traffic values (par. 64).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150 and Fowe et al. 480 by comprising the teaching of Fowe et al. 480 into the system of Watts-Fitzgerald et al. 150.  The motivation to combine these arts is to provide a graphical indicator for traffic level from Fowe et al. 480 reference into Watts-Fitzgerald et al. 150 reference so the user can be aware of the traffic volume/density in the region.
The combination of Watts-Fitzgerald et al. 150 and Fowe et al. 480 do not explicitly teach wherein the probe anomaly comprises unexpected changes to volume or quality of received probe data.
Chen et al. teach wherein the probe anomaly comprises unexpected changes to volume or quality of received probe data (Chen et al. US 20160171884 paragraph [0004]-[0005]; [0037]-[0043]; figures 1-7; FIG. 3 depicts two examples of varying levels of sensitivity. FIG. 3(a) depicts an example where the sensitivity threshold is high, and a larger number of vehicle probe data observations are considered dissimilar or abnormal from the baseline probe data. FIG. 3(b) depicts an example where the sensitivity threshold is low, and only drastically dissimilar observations are stored in the sparse data matrix. In FIG. 3(b), as pointed out with an arrow, one vehicle reported an abnormal speed at the roadway location at a particular time (par. 37). In other embodiments, the road changes may be reported to an end-user (e.g., a navigation device in a vehicle) over a connected network. The updates to the map database and reports to the traffic provider, map developer, or end-user may take place in real-time, wherein the probe data is reported by the navigation devices in real-time, and following a collection of a threshold level of probe data anomalies, the determined road change is reported (par. 40).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150 and Fowe et al. 480 with Chen et al. by comprising the teaching of Chen et al. into the system of Watts-Fitzgerald et al. 150 and Fowe et al. 480.  The motivation to combine these arts is to provide a threshold level associate with the number of vehicle probe data from Chen et al. reference into Watts-Fitzgerald et al. 150 and Fowe et al. 480 reference so the user can easily determine traffic condition at the roadway location at a particular time.
Regarding claim 18, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. disclose the non-transitory computer-readable storage medium of claim 17, wherein the apparatus is caused to further perform: determining an inter-epoch variance between the expected vehicle volume and another expected vehicle volume determined for the geographic region over at least one other time epoch (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0056]-[0062]; [0080]-[0083]; figures 1-12; In multiple embodiments, the modeling module 207 will process the outputted information of the detection module 201, traffic module 203, and historical module 205, respectively. The detection module 201 and traffic module 203 configure the real-time traffic flow data. Therefore, the user interface platform 109 includes a modeling module 207 to evaluate the detection module 201 and the traffic module 203 with the historical module 205 and integrate the information to determine a number of statistical parameters, including traffic flow variance, standard deviation, error assessments for each potential model, other graphical features, and the like. Furthermore, inputted data, algorithms, and process formats may be used to calculate a selection of the one or more historical models/characteristics associated with one or more road segments. This analysis of real-time information and historical traffic flow data, including historical models, may be outputted to the prediction module 211 to determine traffic predictions based on one or more historical models (par. 60).  FIGS. 8 A-B are diagrams of use cases for predictive traffic used in the processes of FIGS. 3-6, according to various embodiments. In one embodiment, the prediction pattern (higher overall line in the two charts) of the first 3 hour's changes significantly after timestamp 06:37:00 AM. In one scenario (FIG. 8A), a model selection algorithm performs according to a standard default model (801) for that day. In another scenario (FIG. 8B), a Model Selection algorithm identifies the noncongestion model (803) as the new champion model, and makes predictions decay to the alternate model for the next two and half hours. As shown in FIG. 8B, the model selection algorithm makes the prediction between 6:00 AM and 9:00 AM more accurate by switching to the noncongestion model as the champion model for that period. This is confirmed by comparison with real data shown in FIG. 9. FIG. 8B additionally include an adjustment for an evening rush hour that may still exist for that day (803) (par. 82).).  
Regarding claim 19, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. disclose the non-transitory computer-readable storage medium of claim 17, wherein the apparatus is caused to further perform: applying a smoothing of the expected vehicle volume over a plurality of time epochs based on determining that the inter-epoch variance is greater than a threshold value (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0017]; [0030]; [0034]-[0035]; [0037]; [0039]; [0056]-[0062]; [0069]; [0072]; [0080]-[0083]; figures 1-12; In one scenario, the system 100 may include a list of epochs during the day that the noncongestion model may not be picked. Such periods may be: (inclusive) 6 am to 10 am and 4 pm to 7 pm for the day starting at 6 am when broken down into increments. So, during these epochs the default historical model will always be used (par. 39).  In multiple embodiments, the modeling module 207 will process the outputted information of the detection module 201, traffic module 203, and historical module 205, respectively. The detection module 201 and traffic module 203 configure the real-time traffic flow data. Therefore, the user interface platform 109 includes a modeling module 207 to evaluate the detection module 201 and the traffic module 203 with the historical module 205 and integrate the information to determine a number of statistical parameters, including traffic flow variance, standard deviation, error assessments for each potential model, other graphical features, and the like (par. 60).  In one embodiment, the prediction module 211 may process the outputs of the modeling module 207 as well as information from other modules to determine a selection of one or more historical models for one or more road segments. For instance, the prediction module 211 may output a statistical model of the predicted traffic flow over the next day, week, month, etc. These predictions may be constructed based on a model selection that itself based upon a confidence score. Furthermore, the prediction module 211 may include an algorithm for reverting to a default model if the current champion model includes an error greater than a threshold for a given time period (par. 62).  As show in the figures 7-9, the system clearly the level of the predicting traffic pattern in the hours of the day time line (epoch time).).  
Claims 3, 5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watts-Fitzgerald et al. US 20160300150, in view of Fowe et al. US 20150262480, in view of Chen et al. US 20160171884 and further in view of Draganov US 20040225438.
Regarding claim 3, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. teach the method of claim 2, further comprising: of the expected vehicle volume over a plurality of time epochs based on determining that the inter-epoch variance is greater than a threshold value (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0017]; [0030]; [0034]-[0035]; [0037]; [0039]; [0056]-[0062]; [0069]; [0072]; [0080]-[0083]; figures 1-12; In one scenario, the system 100 may include a list of epochs during the day that the noncongestion model may not be picked. Such periods may be: (inclusive) 6 am to 10 am and 4 pm to 7 pm for the day starting at 6 am when broken down into increments. So, during these epochs the default historical model will always be used (par. 39).  In multiple embodiments, the modeling module 207 will process the outputted information of the detection module 201, traffic module 203, and historical module 205, respectively. The detection module 201 and traffic module 203 configure the real-time traffic flow data. Therefore, the user interface platform 109 includes a modeling module 207 to evaluate the detection module 201 and the traffic module 203 with the historical module 205 and integrate the information to determine a number of statistical parameters, including traffic flow variance, standard deviation, error assessments for each potential model, other graphical features, and the like (par. 60).  In one embodiment, the prediction module 211 may process the outputs of the modeling module 207 as well as information from other modules to determine a selection of one or more historical models for one or more road segments. For instance, the prediction module 211 may output a statistical model of the predicted traffic flow over the next day, week, month, etc. These predictions may be constructed based on a model selection that itself based upon a confidence score. Furthermore, the prediction module 211 may include an algorithm for reverting to a default model if the current champion model includes an error greater than a threshold for a given time period (par. 62).  As show in the figures 7-9, the system clearly the level of the predicting traffic pattern in the hours of the day time line (epoch time).).  
The combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al.do not explicitly teach applying the smoothing.
Draganov teaches apply the smoothing (Draganov US 20040225438 paragraph [0007]-[0009]; [0020]-[0022]; [0031]; [0034]-[0035]; [0041]; [0043]; [0073]; [0075]; figures 1-9; For example, the receiver, which continuously tracks the carrier phase, may momentarily lose track of the phase and, upon reacquisition, may report the phase as being several carrier cycles (wavelengths) greater or less than the phase just prior to loss of track, resulting in a sudden jump (i.e., a cycle slip) in the reported value of the carrier -based pseudorange measurement. Thus, phase measurements per se are useless, unless there is a method to determine and eliminate the integer ambiguity bias, including detection of cycle slips (par. 7). FIG. 7 is a graph comparing the simulated performance of the Bayesian estimation technique of the present invention with that of conventional smoothing techniques in detecting and responding to cycle slips and estimating the pseudorange (par. 31).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. with Draganov by comprising the teaching of Draganov into the method of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al..  The motivation to combine these arts is to include applying the smoothing from Draganov reference into Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. reference so the smoothing operation can capture the important patterns change in the data to showing the different value between two patterns model.
Regarding claim 5, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov disclose The method of claim 3, further comprising: applying the smoothing operation to the actual vehicle volume prior to determining the vehicle volume change (Draganov US 20040225438 paragraph [0007]-[0009]; [0020]-[0022]; [0031]; [0034]-[0035]; [0041]; [0043]; [0073]; [0075]; figures 1-9; For example, the receiver, which continuously tracks the carrier phase, may momentarily lose track of the phase and, upon reacquisition, may report the phase as being several carrier cycles (wavelengths) greater or less than the phase just prior to loss of track, resulting in a sudden jump (i.e., a cycle slip) in the reported value of the carrier -based pseudorange measurement. Thus, phase measurements per se are useless, unless there is a method to determine and eliminate the integer ambiguity bias, including detection of cycle slips (par. 7). FIG. 7 is a graph comparing the simulated performance of the Bayesian estimation technique of the present invention with that of conventional smoothing techniques in detecting and responding to cycle slips and estimating the pseudorange (par. 31). The averaging interval for the smoother was assumed to be one-hundred and twenty time epochs. As seen in FIG. 7, there were far fewer false slip detections (adjustments of the ambiguity) in the Bayesian estimation process than in the conventional smoothing process. Also, in the vicinity of the actual cycle slip, the Bayesian estimation technique adjusted the integer ambiguity value faster, whereas the smoothing algorithm required waiting for the duration of the averaging interval to do a full adjustment. Consequently, the pseudorange estimate resulting from the Bayesian estimation process was more accurate than that of the conventional smoothing process, particularly after start-up, the cycle slip and the instances of false cycle slips detected by the conventional smoothing process (par. 75).).  
Regarding claim 14, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov disclose The apparatus of claim 13, wherein the apparatus is further caused to: apply a smoothing (Draganov US 20040225438 paragraph [0007]-[0009]; [0020]-[0022]; [0031]; [0034]-[0035]; [0041]; [0043]; [0073]; [0075]; figures 1-9; For example, the receiver, which continuously tracks the carrier phase, may momentarily lose track of the phase and, upon reacquisition, may report the phase as being several carrier cycles (wavelengths) greater or less than the phase just prior to loss of track, resulting in a sudden jump (i.e., a cycle slip) in the reported value of the carrier -based pseudorange measurement. Thus, phase measurements per se are useless, unless there is a method to determine and eliminate the integer ambiguity bias, including detection of cycle slips (par. 7). FIG. 7 is a graph comparing the simulated performance of the Bayesian estimation technique of the present invention with that of conventional smoothing techniques in detecting and responding to cycle slips and estimating the pseudorange (par. 31).) of the expected vehicle volume over a plurality of time epochs based on determining that the inter-epoch variance is greater than a threshold value (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0017]; [0030]; [0034]-[0035]; [0037]; [0039]; [0056]-[0062]; [0069]; [0072]; [0080]-[0083]; figures 1-12; In one scenario, the system 100 may include a list of epochs during the day that the noncongestion model may not be picked. Such periods may be: (inclusive) 6 am to 10 am and 4 pm to 7 pm for the day starting at 6 am when broken down into increments. So, during these epochs the default historical model will always be used (par. 39).  In multiple embodiments, the modeling module 207 will process the outputted information of the detection module 201, traffic module 203, and historical module 205, respectively. The detection module 201 and traffic module 203 configure the real-time traffic flow data. Therefore, the user interface platform 109 includes a modeling module 207 to evaluate the detection module 201 and the traffic module 203 with the historical module 205 and integrate the information to determine a number of statistical parameters, including traffic flow variance, standard deviation, error assessments for each potential model, other graphical features, and the like (par. 60).  In one embodiment, the prediction module 211 may process the outputs of the modeling module 207 as well as information from other modules to determine a selection of one or more historical models for one or more road segments. For instance, the prediction module 211 may output a statistical model of the predicted traffic flow over the next day, week, month, etc. These predictions may be constructed based on a model selection that itself based upon a confidence score. Furthermore, the prediction module 211 may include an algorithm for reverting to a default model if the current champion model includes an error greater than a threshold for a given time period (par. 62).  As show in the figures 7-9, the system clearly the level of the predicting traffic pattern in the hours of the day time line (epoch time).).
Regarding claim 16, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov disclose the apparatus of claim 14, wherein the apparatus is further caused to:42Attorney Docket No.: P9209US00Patent apply the smoothing operation to the actual vehicle volume prior to determining the vehicle volume change (Draganov US 20040225438 paragraph [0007]-[0009]; [0020]-[0022]; [0031]; [0034]-[0035]; [0041]; [0043]; [0073]; [0075]; figures 1-9; For example, the receiver, which continuously tracks the carrier phase, may momentarily lose track of the phase and, upon reacquisition, may report the phase as being several carrier cycles (wavelengths) greater or less than the phase just prior to loss of track, resulting in a sudden jump (i.e., a cycle slip) in the reported value of the carrier -based pseudorange measurement. Thus, phase measurements per se are useless, unless there is a method to determine and eliminate the integer ambiguity bias, including detection of cycle slips (par. 7). FIG. 7 is a graph comparing the simulated performance of the Bayesian estimation technique of the present invention with that of conventional smoothing techniques in detecting and responding to cycle slips and estimating the pseudorange (par. 31). The averaging interval for the smoother was assumed to be one-hundred and twenty time epochs. As seen in FIG. 7, there were far fewer false slip detections (adjustments of the ambiguity) in the Bayesian estimation process than in the conventional smoothing process. Also, in the vicinity of the actual cycle slip, the Bayesian estimation technique adjusted the integer ambiguity value faster, whereas the smoothing algorithm required waiting for the duration of the averaging interval to do a full adjustment. Consequently, the pseudorange estimate resulting from the Bayesian estimation process was more accurate than that of the conventional smoothing process, particularly after start-up, the cycle slip and the instances of false cycle slips detected by the conventional smoothing process (par. 75).).  
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watts-Fitzgerald et al. US 20160300150, in view of Fowe et al. US 20150262480, in view of Chen et al. US 20160171884, in view of Draganov US 20040225438 and further in view of Watts-Fitzgerald et al. US 20160292999.
Regarding claim 4, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov teach the method of claim 3, further comprising: iteratively applying the smoothing (Draganov US 20040225438 paragraph [0007]-[0009]; [0020]-[0022]; [0031]; [0034]-[0035]; [0041]; [0043]; [0073]; [0075]; figures 1-9; For example, the receiver, which continuously tracks the carrier phase, may momentarily lose track of the phase and, upon reacquisition, may report the phase as being several carrier cycles (wavelengths) greater or less than the phase just prior to loss of track, resulting in a sudden jump (i.e., a cycle slip) in the reported value of the carrier -based pseudorange measurement. Thus, phase measurements per se are useless, unless there is a method to determine and eliminate the integer ambiguity bias, including detection of cycle slips (par. 7). FIG. 7 is a graph comparing the simulated performance of the Bayesian estimation technique of the present invention with that of conventional smoothing techniques in detecting and responding to cycle slips and estimating the pseudorange (par. 31).).
The combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov do not explicitly teach of the expected vehicle volume until the inter-epoch variance is below a threshold variance value.
Watts-Fitzgerald et al. 999 teach of the expected vehicle volume until the inter-epoch variance is below a threshold variance value (Watts-Fitzgerald et al. US 20160292999 abstract; paragraph [0001]-[0006]; [0033]-[0037]; [0069]-[0071]; [0075]-[0077]; figures 1-11; In one embodiment, the system 100 may include one or more varying decay rates, one or more static baseline values, one or more dynamic values, or a combination thereof for the one or more road segments, one or more time epochs, or a combination thereof…..In another scenario, the system 100 may cause a specification of the one or more dynamic values for the one or more time epochs based on traffic speed variance data. Thus, the system 100 may assess each road segment individually and output a series of decay rates for the individual time intervals based on the individual daily, weekly, monthly, seasonal, yearly, or other time span patterns for each individual road segment based on historical data (par. 36). In step 407, the user interface platform 109 may cause a decreasing of the one or more varying decay rates if the traffic speed variance data indicates a low variance below a threshold value. In one embodiment, a road segment at an interval of time may be determined to include a standard deviation of historical information less than a threshold. This may indicate that the said road segment experienced low congestion over this time period due to the low variances in traffic flow. Thus, a decay rate may be determined to include lower strength and include a longer interval for the real-time data with a concomitantly lower reliance on historical information (par. 71).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov with Watts-Fitzgerald et al. 999 by comprising the teaching of Watts-Fitzgerald et al. 999 into the method of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov.  The motivation to combine these arts is to provide a low variance below a threshold value from Watts-Fitzgerald et al. 999 reference into Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov reference so the user can be aware of the traffic flow in that region.
Regarding claim 15, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al., Draganov and Watts-Fitzgerald et al. 999 disclose the apparatus of claim 14, wherein the apparatus is further caused to: iteratively apply the smoothing (Draganov US 20040225438 paragraph [0007]-[0009]; [0020]-[0022]; [0031]; [0034]-[0035]; [0041]; [0043]; [0073]; [0075]; figures 1-9; For example, the receiver, which continuously tracks the carrier phase, may momentarily lose track of the phase and, upon reacquisition, may report the phase as being several carrier cycles (wavelengths) greater or less than the phase just prior to loss of track, resulting in a sudden jump (i.e., a cycle slip) in the reported value of the carrier -based pseudorange measurement. Thus, phase measurements per se are useless, unless there is a method to determine and eliminate the integer ambiguity bias, including detection of cycle slips (par. 7). FIG. 7 is a graph comparing the simulated performance of the Bayesian estimation technique of the present invention with that of conventional smoothing techniques in detecting and responding to cycle slips and estimating the pseudorange (par. 31).) of the expected vehicle volume until the inter-epoch variance is below a threshold variance value (Watts-Fitzgerald et al. US 20160292999 abstract; paragraph [0001]-[0006]; [0033]-[0037]; [0069]-[0071]; [0075]-[0077]; figures 1-11; In one embodiment, the system 100 may include one or more varying decay rates, one or more static baseline values, one or more dynamic values, or a combination thereof for the one or more road segments, one or more time epochs, or a combination thereof…..In another scenario, the system 100 may cause a specification of the one or more dynamic values for the one or more time epochs based on traffic speed variance data. Thus, the system 100 may assess each road segment individually and output a series of decay rates for the individual time intervals based on the individual daily, weekly, monthly, seasonal, yearly, or other time span patterns for each individual road segment based on historical data (par. 36). In step 407, the user interface platform 109 may cause a decreasing of the one or more varying decay rates if the traffic speed variance data indicates a low variance below a threshold value. In one embodiment, a road segment at an interval of time may be determined to include a standard deviation of historical information less than a threshold. This may indicate that the said road segment experienced low congestion over this time period due to the low variances in traffic flow. Thus, a decay rate may be determined to include lower strength and include a longer interval for the real-time data with a concomitantly lower reliance on historical information (par. 71).).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watts-Fitzgerald et al. US 20160300150, in view of Fowe et al. US 20150262480, in view of Chen et al. US 20160171884, in view of Draganov US 20040225438 and further in view of Ito et al. US 20200099235.
Regarding claim 6, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov teach all the limitation in the claim 3.
The combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov do not explicitly teach the method of claim 3, wherein the smoothing is based on a moving average, a spline, or a combination thereof.
Ito et al. teach the method of claim 3, wherein the smoothing is based on a moving average, a spline, or a combination thereof (Ito et al. US 20200099235 paragraph [0155]; figures 1; In such a case, the updater 110 may perform smoothing using a moving average or a spline curve (par. 155).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov with Ito et al. by comprising the teaching of Ito et al. into the method of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov.  The motivation to combine these arts is to a moving average or spline curve from Ito et al. reference into Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Draganov reference to derive the user desire.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watts-Fitzgerald et al. US 20160300150, in view of Fowe et al. US 20150262480, in view of Chen et al. US 20160171884 and further in view of Watts-Fitzgerald et al. US 20160292999.
Regarding claim 8, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. teach all the limitation in the claim 2.
The combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. do not explicitly teach the method of claim 2, further comprising: varying a size of the geographic region based on the inter-epoch variance.
Watts-Fitzgerald et al. 999 teach the method of claim 2, further comprising: varying a size of the geographic region based on the inter-epoch variance (Watts-Fitzgerald et al. US 20160292999 abstract; paragraph [0001]-[0006]; [0033]-[0037]; [0069]-[0071]; [0075]-[0077]; figures 1-11; In one embodiment, the system 100 may include one or more varying decay rates, one or more static baseline values, one or more dynamic values, or a combination thereof for the one or more road segments, one or more time epochs, or a combination thereof. In one scenario, the system 100 may segregate the selected road segments in a variety of ways to include an aggregation of road segments with a subsequent assessment using an aggregation of data from the aggregated road segments. This aggregation may include static baseline decay rates based on average from the plurality of road segment historical information. The road segments may be aggregated based on like characteristics, such as using historical data for a traffic flow, variance information, standard deviation, congestion information, and other like characteristics……..In another scenario, the system 100 may cause a specification of the one or more dynamic values for the one or more time epochs based on traffic speed variance data. Thus, the system 100 may assess each road segment individually and output a series of decay rates for the individual time intervals based on the individual daily, weekly, monthly, seasonal, yearly, or other time span patterns for each individual road segment based on historical data. Thus, the one or more decay rates are defined for the one or more road segments, one or more groups of the one or more road segments, individual segments of the one or more road segments, or a combination thereof (par. 36). (par. 53).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. with Watts-Fitzgerald et al. 999 by comprising the teaching of Watts-Fitzgerald et al. 999 into the method of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al..  The motivation to combine these arts is to include one or more road segments, one or more time epochs or combination thereof from Watts-Fitzgerald et al. 999 reference into Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. reference so the user can be aware of the traffic density corresponding to the road segment in the region associate with the time epoch.
Regarding claim 20, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Watts-Fitzgerald et al. 999 disclose the non-transitory computer-readable storage medium of claim 18, wherein the apparatus is caused to further perform:43Attorney Docket No.: P9209US00Patent iteratively applying the smoothing of the expected vehicle volume until the inter-epoch variance is below a threshold variance value (Watts-Fitzgerald et al. US 20160292999 abstract; paragraph [0001]-[0006]; [0033]-[0037]; [0069]-[0071]; [0075]-[0077]; figures 1-11; In one embodiment, the system 100 may include one or more varying decay rates, one or more static baseline values, one or more dynamic values, or a combination thereof for the one or more road segments, one or more time epochs, or a combination thereof…..In another scenario, the system 100 may cause a specification of the one or more dynamic values for the one or more time epochs based on traffic speed variance data. Thus, the system 100 may assess each road segment individually and output a series of decay rates for the individual time intervals based on the individual daily, weekly, monthly, seasonal, yearly, or other time span patterns for each individual road segment based on historical data (par. 36). In step 407, the user interface platform 109 may cause a decreasing of the one or more varying decay rates if the traffic speed variance data indicates a low variance below a threshold value. In one embodiment, a road segment at an interval of time may be determined to include a standard deviation of historical information less than a threshold. This may indicate that the said road segment experienced low congestion over this time period due to the low variances in traffic flow. Thus, a decay rate may be determined to include lower strength and include a longer interval for the real-time data with a concomitantly lower reliance on historical information (par. 71).).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watts-Fitzgerald et al. US 20160300150, in view of Fowe et al. US 20150262480, in view of Chen et al. US 20160171884 and further in view of Lewis US 20150120174.
Regarding claim 9, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. teach all the limitation in the claim 2.
The combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. do not explicitly teach the method of claim 2, further comprising: limiting a size of the geographic region based on the inter-epoch variance.
Lewis teaches the method of claim 2, further comprising: limiting a size of the geographic region based on the inter-epoch variance (Lewis US 20150120174 paragraph [0003]; [0019]; [0029]-[0030]; [0033]-[0034]; [0045]-[0050]; [0052]-[0057]; figures 1-9; The threshold value for the model selection 51 may be chosen based on both time epoch and functional classification of the road segment (par. 50). An example of a complex functional classification system is the urban classification system. Interstates include high speed and controlled access roads that span long distances. The arterial roads are divided into principle arteries and minor arteries according to size. The collector roads are divided into major collectors and minor collectors according to size. Another example functional classification system divides long distance roads by type of road or the entity in control of the highway. The functional classification system includes interstate expressways, federal highways, state highways, local highways, and local access roads. Another functional classification system uses the highway tag system in the Open Street Map (OSM) system. The functional classification includes motorways, trunk roads, primary roads, secondary roads, tertiary roads, and residential roads (par. 52). The free flow model 31 may include a lookup table that associates possible traffic volumes according to time epoch and road segment. In one example, the lookup table outputs traffic volume directly, and in another example, the lookup table outputs traffic density, and traffic volume is calculated according to one of the relationships above (par. 53).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. with Lewis by comprising the teaching of Lewis into the method of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al..  The motivation to combine these arts is to include the free flow model with a lookup table that associates with traffic volumes according to time epoch and road segment from Lewis reference into Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. reference so the user can be aware of the traffic flow in the region.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Watts-Fitzgerald et al. US 20160300150, in view of Fowe et al. US 20150262480, in view of Chen et al. US 20160171884 and further in view of Fowe et al. US 20180112990.
Regarding claim 10, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. teach wherein the expected vehicle volume is based on the historical number of unique vehicles (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0030]-[0034]; [0040]; [0057]-[0060]; [0064]-[0066]; figures 1-12; In fact, congestion traffic makes up the majority of the variance in speeds of roadways, thus identifying when congestion begins or ends for each road segment in real-time is essential to making accurate predictions. Furthermore, these periods of the day are of high priority to customers using map applications for routing estimations. In addition, congestion information may be used in conjunction with other traffic information. Thus, along with traffic congestion, as described, a large portion of roads have unique traffic profiles and differences in the timing and extent of speed variation. Recently, however, these profile differences have been incorporated into traffic prediction related algorithmic programs that can adjust to real-time conditions based on the use of real-time information and appropriate historical models (par. 30).).  
The combination of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. do not explicitly teach the method of claim 1, wherein the historical vehicle volume data is historical probe data collected from the geographic region over the time epoch, the method further comprising: processing the historical probe data to determine a historical number of unique vehicles observed in the geographic region over the time epoch.
Fowe et al. 990 teach the method of claim 1, wherein the historical vehicle volume data is historical probe data collected from the geographic region over the time epoch, the method further comprising: processing the historical probe data to determine a historical number of unique vehicles observed in the geographic region over the time epoch (Fowe et al. US 20180112990 abstract; paragraph [0003]-[0006]; [0029]-[0033]; [0043]-[0044]; [0066]; figures 1-16; As shown in FIG. 1, the system 100 comprises one or more vehicles 101a-101n (also collectively referred to as vehicles 101) and/or one or more user equipment devices (UEs) 103 that act as probes traveling over a road network……In one embodiment, each vehicle 101 and/or UE 103 is assigned a unique probe identifier ( probe ID) for use in reporting or transmitting probe data collected by the vehicles 101 and UEs 103. The vehicles 101 and UEs 103, for instance, are part of a probe-based system for collecting probe data for monitoring traffic conditions in a transportation network graph. In one embodiment, each vehicle 101 and/or UE 103 is configured to report probe data as probe points, which are individual data records collected at a point in time that records telemetry data for that point in time. The probe points can be collected by the system 100 from the vehicles 101 and/or UEs 103 in real-time, in batches, continuously, or at any other frequency requested by the system 100 over, for instance, the communication network 105 for processing by the traffic platform 107 (par. 31). In one embodiment, the probe data can also be stored in the geographic database 109 by the travel platform 107 (par. 44).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. with Fowe et al. 990 by comprising the teaching of Fowe et al. 990 into the method of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al..  The motivation to combine these arts is to include unique probe identifier for the vehicles from Fowe et al. 990 reference into Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. reference so the system can collect those probe ID as the probe data for the region.
Regarding claim 11, the combination of Watts-Fitzgerald et al. 150, Fowe et al. 480, Chen et al. and Fowe et al. 990 disclose the method of claim 1, wherein the current vehicle volume data is current probe data collected from the geographic region over the time epoch (Fowe et al. US 20180112990 abstract; paragraph [0003]-[0006]; [0029]-[0033]; [0043]-[0044]; [0066]; figures 1-16; As shown in FIG. 1, the system 100 comprises one or more vehicles 101a-101n (also collectively referred to as vehicles 101) and/or one or more user equipment devices (UEs) 103 that act as probes traveling over a road network……In one embodiment, each vehicle 101 and/or UE 103 is assigned a unique probe identifier ( probe ID) for use in reporting or transmitting probe data collected by the vehicles 101 and UEs 103. The vehicles 101 and UEs 103, for instance, are part of a probe-based system for collecting probe data for monitoring traffic conditions in a transportation network graph. In one embodiment, each vehicle 101 and/or UE 103 is configured to report probe data as probe points, which are individual data records collected at a point in time that records telemetry data for that point in time. The probe points can be collected by the system 100 from the vehicles 101 and/or UEs 103 in real-time, in batches, continuously, or at any other frequency requested by the system 100 over, for instance, the communication network 105 for processing by the traffic platform 107 (par. 31). In one embodiment, the probe data can also be stored in the geographic database 109 by the travel platform 107 (par. 44).), the method further comprising: processing the current probe data to determine a current number of unique vehicles observed in the geographic region over the time epoch, wherein the actual vehicle volume is based on the current number of unique vehicles (Watts-Fitzgerald et al. US 20160300150 abstract; paragraph [0029]-[0034]; [0037]; [0040]; [0048]; [0057]-[0060]; [0064]-[0066]; figures 1-12; In fact, congestion traffic makes up the majority of the variance in speeds of roadways, thus identifying when congestion begins or ends for each road segment in real-time is essential to making accurate predictions. Furthermore, these periods of the day are of high priority to customers using map applications for routing estimations. In addition, congestion information may be used in conjunction with other traffic information. Thus, along with traffic congestion, as described, a large portion of roads have unique traffic profiles and differences in the timing and extent of speed variation. Recently, however, these profile differences have been incorporated into traffic prediction related algorithmic programs that can adjust to real-time conditions based on the use of real-time information and appropriate historical models (par. 30). In one embodiment, the user interface platform 109 performs the functions associated with a processing of probe trace data to determine one or more modes of transport (par. 40). In one embodiment, the detection module 201 includes system algorithms, sensors 105, network databases, and/or one or more third-party content providers, such as content providers 117 for determining one or more real-time traffic data series associated with one or more road segments over one or more time intervals. The mapping and/or detection data can be preprogrammed into the user interface platform 109, gathered from crowd source data network, or gathered from at least one sensor or device, and processed via the traffic module 203 and historical module 205 to provide a selection of one or more historical models for the one or more road segments over the one or more time intervals (par. 57).).  
Response to Arguments
Applicant's arguments filed on 04/25/2022 have been fully considered but they are not persuasive.  In the remark applicant argues in substance:
Applicant argument:  Applicant argues that above references failed to teach the claim limitations and rationales are not met and the references failed to render the claims obvious. Finally, applicant argues that the cite references Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. failed to teach or suggest "and providing the vehicle volume change as an indicator of a probe anomaly in the geographic region, wherein the probe anomaly comprises unexpected changes to volume or quality or received probe data " as recited in the claims 1, 12 and 17. Also, applicant argue that examiner do not provide any factual evidence that there would be any obvious benefit in making such a modification of Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. and the rejection presumptively appears to be result of improper hindsight.
Examiner response:  Examiner respectfully disagree with applicant. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Watts-Fitzgerald et al. 150 teach a prediction module to detect the traffic flow corresponding to the epoch period like day, week, month etc., Fowe et al. 480 teach about a server to collect the probe data from the mobile device that travel along with the vehicle in the region and the graphical indicator with difference color to represent the different traffic level and Chen et al. teach about obtain the change in the road condition and following a collection of a threshold level of probe data anomalies, the determined road change is reported.  Therefore, it’s obviously to one of ordinary skill in the art to combine Watts-Fitzgerald et al. 150 and Fowe et al. 480 with Chen et al.  to teach determine the different traffic level in the region, the change of the road condition and alert the user the traffic condition and the change of the road condition of the region.  Finally, examiner respectfully submit that Watts-Fitzgerald et al. 150, Fowe et al. 480 and Chen et al. do teach "and providing the vehicle volume change as an indicator of a probe anomaly in the geographic region, wherein the probe anomaly comprises unexpected changes to volume or quality or received probe data " as recited in the claims 1, 17 and 17. Examiner respectfully provide the following fact that Watts-Fitzgerald et al. 150 and Fowe et al. 480 clearly teach above limitation as follow: First, Watts-Fitzgerald et al. 150 reference clearly teach geographic data in the figure 1, figure 7 provide two diagrams for a comparison of historical models and figure 9 provide a diagram of actual traffic in real archive to derive traffic statistics for predictive traffic. Par. 28 disclose the data regarding to the traffic data information relate to particular roads or geographic locations. Second Fowe et al. 480 clearly teach a controller receives probe data from a vehicle traveling on a path segment as mention in par. 5. Par. 49 disclose traffic condition in different area on the road for example as illustrate on figure 5 the graphical portion 142 and 145 indicated a graphical indicator for high traffic level (low speed). According to this paragraph, examiner construe a high traffic level (low speed) which is higher volume traffic volume that cause the traffic travel in the low speed which is not a normal traffic condition. In another word we can said traffic is congestion of jam in that particular roads or geographic locations is represent the higher traffic volume in the area (anomaly volume or unexpected change volume). When the traffic is in the higher traffic volume in the area and it can refer as anomaly in that particular geographic locations or unexpected change. Finally, Chen et al. teach about obtain the road change and following a collection of a threshold level of probe data anomalies, the determined road change is reported as mention in par. 40. According to the cited passages in Chen et al. reference, the end user can obtain the change of the road condition and collecting the probe data anomalies.  Examiner construe the probe data anomalies for changing of road condition will cause the change in the traffic volume. Since arts of record still read on the claim invention, therefore the rejection stand. Please see above rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm (pacific time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683